—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Westchester County Department of Correction which denied the petitioner’s request to rescind his resignation from his position as a Correction Officer, the appeal is from an amended order and judgment (one paper) of the Supreme Court, Westchester County (Cowhey, J.), entered September 27, 1996, which, upon a jury verdict, directed reinstatement of the petitioner to the position of Correction Officer and awarded him back pay with interest.
Ordered that the amended order and judgment is affirmed, with costs.
Under the circumstances of this case, the trial court correctly gave a missing-witness charge. Copertino, J. P., Sullivan, Pizzuto and Lemer, JJ., concur.